DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/21 has been entered.

Response to Amendment
Claims 2-4, 7-9, and 11-17 are pending in the application.  Claims 1, 5, 6, and 10 have been canceled.  Claims 2, 12, 15, and 17 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 7-9, 11, 15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Styrc (US 2009/0299449 A1) in view of Nadal (US 6,302,891 B1).
Regarding claim 2, Styrc discloses (Figure 4) a medical device, comprising: a catheter shaft (101) having an access opening (at 63) in a sidewall of the catheter shaft; an expandable implant (13) arranged on the catheter shaft and having a collapsed configuration (Figure 3), an expanded configuration (Figure 1), a proximal end (63), and a distal end (61); a primary sleeve (17) having a proximal end, a distal end, a first edge (at 53 in Figure 4) and a second edge (at tips of prongs 41 in Figure 1), the primary sleeve wrapped around the expandable implant such that the first edge and the second edge are parallel (Figure 3), the primary sleeve releasably constraining the expandable implant in the collapsed configuration (Figure 4); and a constraining line (103) comprising a first end and a second end and that are configured to travel along an interior of the catheter shaft and pass through the access opening to form a primary loop surrounding the distal end of the expandable implant (paragraphs 0075 and 0078), wherein the first end and the second end of the constraining line pass through the access opening into the catheter shaft such that, when a tension is applied to the expandable implant, the constraining line is capable of resisting the tension and maintains position of the distal end of the expandable implant with respect to the catheter shaft.  However, Styrc fails to disclose that the constraining line forms a secondary loop, wherein the first end and the second end of the constraining line pass through the secondary loop.


    PNG
    media_image1.png
    602
    330
    media_image1.png
    Greyscale


	Regarding claim 3, Styrc as modified by Nadal teaches (Styrc, Figure 4) that the primary sleeve comprises a series of openings (between prongs 41) extending along the first edge and the second edge from the proximal end to the distal end.  
	Regarding claims 7 and 8, Styrc as modified by Nadal above teaches that the expandable implant comprises a stent pattern (21), and wherein the constraining line is woven around a circumference of the expandable implant (paragraph 0075).  However, Styrc as modified by Nadal above fails to explicitly teach that the stent pattern includes straight segments and apices, and wherein the constraining line is woven through alternating straight segments or apices at an angle relative to a longitudinal axis of the expandable implant.
	Nadal further teaches the expandable implant comprises a stent pattern (31) including straight segments and apices (zigzag configuration; Column 6, lines 60-61), and wherein the constraining line is woven through alternating straight segments around a circumference of the expandable implant (Column 6, lines 60-61; see Figure 10 annotated below) at an angle relative to a longitudinal axis of the expandable implant.

    PNG
    media_image2.png
    610
    357
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stent pattern to include straight segments and apices, and wherein the constraining line is woven through alternating straight segments or apices at an angle relative to a longitudinal axis of the expandable implant, as taught by Nadal.  This modification provides a configuration that maintains the expandable implant clamped externally against the catheter (Column 6, lines 54-56).

	Regarding claim 11, the first edge and the second edge of the primary sleeve are positioned on opposite extremes of the sleeve, and thus do not contact each other (Styrc, Figure 4).
Regarding claim 15, Styrc as modified by Nadal teaches (Styrc, Figure 4) at least one additional sleeve (15) such that the primary sleeve (17) and the additional sleeve form a plurality of sleeves that are concentrically surrounding the expandable implant (Figure 3) and capable of deploying the expandable implant in a first stage and a second stage, the first stage comprising releasing at least one of the plurality of sleeves to a configuration suitable to constrain the expandable implant only to an intermediate configuration, and the second stage comprising removing a remainder of the plurality of sleeves from the expandable implant to release the expandable implant to the expanded configuration.
Regarding claim 17, Styrc discloses (Figure 4) a medical device, comprising: a catheter shaft (101) having an access opening (at 63) in a sidewall of the catheter shaft; an expandable implant (13) arranged on the catheter shaft and having a collapsed configuration (Figure 3), an expanded configuration (Figure 1), a proximal end (63), and a distal end (61); and a primary sleeve (17) releasably constraining the expandable implant in the collapsed configuration; and a constraining line (103) comprising a first 
In the same field of endeavor, Nadal teaches an expandable implant (30) arranged on a catheter shaft in a collapsed configuration and comprising a constraining line (69) comprising a first end and a second end (extending out of 66b in Figure 8) and forming a primary loop surrounding the distal end of the expandable implant and a secondary loop (see Figure 10 annotated below), wherein the first and the second end of the constraining line pass through the secondary loop (Column 6, lines 57-64).

    PNG
    media_image1.png
    602
    330
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the constraining line disclosed by Styrc to form a secondary loop, wherein the first end and the second end of the constraining line pass through the secondary loop.  This modification would provide an additional loop surrounding the implant and thus additional securement of the implant to maintain its position with respect to the catheter shaft.

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nadal (US 6,302,891 B1) in view of Buckley (US 2012/0130474 A1).
	Regarding claim 12, Nadal discloses (Figures 1-10) a medical device comprising: a catheter shaft (54) having an access opening (distal opening of catheter shaft 54); an expandable implant (30) comprising a collapsed configuration, an expanded configuration, and a proximal end; a sleeve (52), the sleeve configured to releasably constrain the expandable implant in the collapsed configuration; and a constraining line (69) forming a loop (woven around and through stent 31) and having a first end and a second end (extending out of 66b in Figure 8), wherein the first end and the second end of the constraining line are configured to travel along an interior of the catheter shaft, pass through the access opening, and extend through the loop to form a slip knot surrounding the expandable implant (Column 6, lines 57-64), wherein the slip knot is configured to extend about and releasably restrain the proximal end of the expandable implant with respect to the catheter shaft (Column 7, lines 30-39).
However, Nadal fails to disclose that the sleeve has a first edge, a second edge, a first series of openings along the first edge and a second series of openings along the second edge, the sleeve configured to releasably constrain the expandable implant in the collapsed configuration; a coupling member woven through the first and second series of openings and configured to releasably secure the first and second edges of the retractable sleeve together to maintain the expandable implant in the collapsed configuration, wherein the coupling member is releasable by pulling the coupling member to release the edges of the sleeve and allow the expandable implant to expand from the collapsed configuration to the expanded configuration. Nadal instead 
In the same field of endeavor, Buckley teaches (Figures 1 -3d) a medical device comprising: a catheter shaft (102); an expandable implant (104) comprising a collapsed configuration (Figure 3a), an expanded configuration (Figure 3d), and a proximal end; a sleeve (106) having a first edge (Figure 3d), a second edge (Figure 3d), a first series of openings along the first edge and a second series of openings along the second edge (paragraph 0016), the sleeve configured to releasably constrain the expandable implant in the collapsed configuration; and a coupling member (108) woven through the first and second series of openings and configured to releasably secure the first and second edges of the retractable sleeve together to maintain the expandable implant in the collapsed configuration (paragraphs 0023-0025), wherein the coupling member is releasable by pulling the coupling member to release the edges of the sleeve and allow the expandable implant to expand from the collapsed configuration to the expanded configuration (paragraphs 0023-0025).
Buckley shows that a sleeve having a first edge, a second edge, a first series of openings along the first edge and a second series of openings along the second edge, the sleeve configured to releasably constrain the expandable implant in the collapsed configuration and a coupling member woven through the first and second series of openings and configured to releasably secure the first and second edges of the retractable sleeve together to maintain the expandable implant in the collapsed configuration, wherein the coupling member is releasable by pulling the coupling member to release the edges of the sleeve and allow the expandable implant 
Therefore, because these two sleeve configurations were art-recognized equivalents at the time the invention was made, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the sleeve configuration taught by Buckley for the sleeve configuration disclosed by Nadal. Substitution of one known element (the sleeve of Buckley) for another element (the sleeve of Nadal) providing the same function to yield predictable results (maintaining the expandable implant in the collapsed configuration) would have been obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 13, the slip knot taught by Nadal in view of Buckley (Nadal, Figure 10) is capable of axially restraining the proximal end of the expandable implant.  Column 6, lines 54-56 of Nadal discloses that the expandable implant is clamped externally against the catheter by the constraining line/slip knot.
Regarding claim 14, the slip knot taught by Nadal in view of Buckley (Nadal, Figure 10) is capable of radially restraining the proximal end of the expandable implant.  Column 6, lines 54-56 of Nadal discloses that the expandable implant is clamped externally against the catheter by the constraining line/slip knot.

Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 requires a first coupling member engaging the series of openings and releasably securing the first edge and the second edge of the primary sleeve such that the expandable implant is2US. 119901295.01Appln. No. 15/980,232Attorney Docket No. 450385.001917 MP/461 US02 maintained in the collapsed configuration.  These limitations, in combination with the limitations of claim 2 and intervening claim 3, are not disclosed or suggest in the prior art of record.  The Buckley reference cited above teaches a sheath with a coupling member as claimed.  However, one having ordinary skill in the art at the time the invention was made would not have found it obvious to modify the primary sleeve disclosed by Styrc to have the coupling member taught by Buckley to releasably secure the first and second edges.  The edges of the sheath disclosed by Styrc are already released by a different mechanism and do not require modification.
While the Buckley reference discloses the primary sleeve and coupling member configuration claimed, it fails to disclose or suggest a constraining line configuration as claimed.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 7-9, 11, and 17 have been considered but are moot because the new ground of rejection does not rely on any 
Applicant's arguments filed 2/18/21 regarding claims 12-14 have been fully considered but they are not persuasive.  The Applicant has argued that the combination of Nadal in view of Buckley fails to teach a constraining line comprising a first end and a second end that are configured to travel along an interior of the catheter shaft and pass through the access opening in a sidewall of the catheter shaft such that the first end and the second end of the constraining line pass through the secondary loop and through the access opening into the catheter shaft.  The Examiner disagrees with this argument because claim 12 has not been amended to require that the access opening is in a sidewall of the catheter shaft as independent claims 2 and 17 were amended.  The opening of catheter (54) through which the ends of the constraining line (69) are passed (Figure 10 of Nadal) so that they can emerge from a lateral outlet (66b) of the handle (Figure 8 of Nadal) reads on the access opening as currently required in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771

/DIANE D YABUT/Primary Examiner, Art Unit 3771